Dewey, J.
The discharge of poor debtors committed on execution for debt has been uniformly held by this court to be open to all legal objections to the regularity of the preliminary proceedings. Hence a defective notice has always been held fatal to the validity of the discharge. There may have been some relaxation in the application of the rule, but the principle has always been adhered to. Though no precise form of notice is required, yet it must substantially state the case in reference to which the party is summoned to show cause why the poor debtors’ oath should not be administered. In the cáse before us, there was a substantial misrecital of the demand upon which the debtor was committed, and from which he contends he was discharged by virtue of the proceedings before the magistrate. The notice to the plaintiff was, that the debtor having been committed “on an execution issued from the court of common pleas at Lowell within and for the county of Middle-sex,” was desirous to take the oath prescribed by law for the relief of poor debtors; whereas the plaintiff’s execution, upon which the debtor was committed, issued from the court of common pleas holden at Boston within and for the county of Suffolk. This was a misdescription, and substantially variant from the real execution upon which he was committed; and the notice was therefore insufficient to authorize the administration of the poor debtors’ oath, and the discharge of the debtor. The defence relied upon cannot avail the parties to the prison bond, and judgment must therefore be entered upon the verdict for the plaintiff. Exceptions overruled.